UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 8, 2007 WORLD FUEL SERVICES CORPORATION (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation) 1-9533 (Commission File Number) 59-2459427 (I.R.S. Employer Identification No.) 9800 N.W. 41st Street, Suite 400 Miami, Florida (Address of principal executive offices) 33178 (Zip Code) Registrant’s telephone number, including area code: (305) 428-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⁯ Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) ⁯ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁯ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁯ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition Item 7.01. Regulation FD Disclosure The following information is provided pursuant to Item 7.01 of Form 8-K, “Regulation FD Disclosure” and Item 2.02 of Form 8-K, “Results of Operations and Financial Condition.” On November 8, 2007, World Fuel Services Corporation issued a press release reporting its financial results for the third quarter and nine months ended September 30, 2007.A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. The information contained in Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933 as amended, or the Exchange Act, except as may be expressly set forth by specific reference in any such filing. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit No. Description 99.1 Press Release dated November 8, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 8, 2007 World Fuel Services Corporation /s/Ira M. Birns Ira M. Birns Executive Vice President and Chief Financial Officer
